Citation Nr: 0904814	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 
1976.  He also served on active duty in support of Operation 
Desert Storm from January 25, 1991 to March 26, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2006, the Veteran and his wife testified before 
the undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

In February 2007, the Board denied service connection claims 
for a cardiac disability, headaches, and sleep apnea, and 
remanded the service connection claim for a respiratory 
disability for further development.  

In December 2008, the Board received evidence from the 
Veteran along with a waiver of initial RO consideration.  
However, review of such evidence shows that it is not 
relevant to the instant appeal; rather, it is relevant to the 
service connection claim for sleep apnea, which, as noted, 
was denied by the Board in February 2007.  


FINDING OF FACT

1.  Service treatment records show treatment for one upper 
respiratory infection, but no chronic disability is shown.  

2.  The competent medical evidence does not relate the 
Veteran's current respiratory disability, diagnosed as 
chronic allergic rhinitis and chronic bronchitis, to his 
active military service.



CONCLUSION OF LAW

A chronic respiratory disability, to include chronic allergic 
rhinitis and chronic bronchitis, was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran was provided with the notice 
required by the VCAA in letters dated in May 2003, February 
2005, October 2005, March 2006, and March 2007.  
Collectively, those letters fully addressed all notice 
elements, informing the Veteran of what evidence was required 
to substantiate his claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The RO also 
advised the Veteran as to how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Subsequent to the issuance of all VCAA 
letters, the RO readjudicated the claim by a July 2008 
supplemental statement of the case.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

All available evidence pertaining to the Veteran's claim has 
been obtained.  The claims folder contains service treatment 
records, a hearing transcript, lay statements, records from 
the Social Security Administration, records from VA Medical 
Centers, and private medical providers.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).
The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. §  101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).

The term "active duty for training" is, inter alia, full- 
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2008).  The term "inactive duty for training" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2008).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, the record confirms that the Veteran has a current 
respiratory disability, variously diagnosed.  In this regard, 
on VA examination conducted in March 2007, the Veteran was 
diagnosed with chronic allergic rhinitis, and chronic 
bronchitis.  However, the examiner found no evidence of 
chronic sinusitis, noting that the record only showed mild 
mucosal thickening in the ethmoid area on a September 1997 
computer-tomography (CT) examination of the maxillofacial 
area.  
There is evidence of one instance of respiratory treatment 
during service.  In this regard, according to a February 1991 
service treatment record, the Veteran complained of sinus 
congestion and was diagnosed with an upper respiratory 
infection.  In March 1991, the veteran indicated that he had 
or had had shortness of breath.  

While in the National Guard, in March 1997, the veteran was 
diagnosed with "possible asthma/chronic sinus 
conditions/sinusitis."  In December 1999, a private 
physician diagnosed the veteran with sinusitis/bronchitis.  
According to a January 2003 VA treatment record, a diagnosis 
of chronic sinus problems and allergies was rendered. 

With regard to etiology, a February 2007 VA examiner 
essentially opined that the Veteran's current respiratory 
disability is not related to his active service.  This 
opinion is highly probative in that the examiner had the 
benefit of examining the Veteran and reviewing his entire 
claims folder.  The examiner acknowledged that the Veteran 
was treated for one upper respiratory infection in 1991, 
during active service, however, he emphasized that there is 
no evidence of any chronic respiratory complaints during 
service.  In other words, there is no evidence of a chronic 
respiratory disability during active service.  Consequently, 
the examiner was unable to relate the Veteran's current 
chronic allergic rhinitis and chronic bronchitis to service.  

The record does not contain a medical opinion favorable to 
the claim.  

The Veteran is competent to describe his respiratory 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
38 C.F.R. § 3.159(a)(2).  However, as a layperson, he is not 
competent to diagnose any medical disability or render an 
opinion as to the cause or etiology of any current disorder 
because he has not been shown to have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In sum, the competent evidence shows that the Veteran was 
treated one time for an upper respiratory infection during 
service, however, the current respiratory disability is not 
related to such infection, or to any other incident of 
service.  The initial showing of chronic pulmonary disability 
was several years after service and has not been related to 
service by any competent authority.  As such, the 
preponderance of the evidence is against the service 
connection claim and there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's service connection claim that would give rise to a 
reasonable doubt in favor of the Veteran; the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a chronic respiratory 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


